DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on April 25, 2022 has been entered. Claims 1-3, 5, and 6 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on February 17, 2022.

Response to Arguments
Applicant’s arguments see page 6, filed April 25, 2022, with respect to the title objection have been fully considered and are persuasive.  The title objection has been removed based on the current amendments.
Applicant’s arguments see page 6, filed April 25, 2022, with respect to the 35 U.S.C. 112(f) interpretations have been fully considered and are persuasive.  The 35 U.S.C. 112(f) interpretations have been removed based on the current claim amendments.
Applicant’s arguments, see pages 7-9, filed April 25, 2022, with respect to the rejections of previous claims 1-6 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 




Allowable Subject Matter

Claims 1-3, 5, and 6 are allowed. The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “the processor divides the route section to be subjected to the determination at a node to which the distance is a greatest as a dividing point, in a case where a node for which a distance to the line is greater than a predetermined threshold exists among the three or more nodes included in the route section to be subjected to the determination” as the references only teach node and segment generation for establishing links to represent roads for a simplified digital map and augmented reality route determination and display, however the references fail to disclose dividing of augmented reality route sections based on a threshold condition in which a node distance to a line segment exceeds the provided threshold in conjunction with the remaining features of claim 1.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to dependent claims 2, 3, 5, and 6, these claims depend from allowed base claim 1, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2014/0297181 A1 – Reference is of particular relevance to the application as it discloses determining whether a vehicle is in a lane change state where the vehicle is going to make a lane change from a travelling lane to a recommended lane and causing a display unit to display the front image on which a guide line is superimposed, wherein the guide line has a front end point and a rear end point.
US 2018/0292229 A1 – Reference is of particular relevance to the application as it discloses determining an object on a traveling road surface in front of a host vehicle based on an image of a forward view captured by a front camera. A display controller draws an overlapping portion where a guide route calculated by a navigation device and the object determined by the front object determiner overlap each other in a display region on a windshield.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619